Exhibit 10-1.

ASSET PURCHASE AGREEMENT
FOR THE WATER ASSETS
OF THE TOWN OF FRANKFORD
THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of this 27th day
of February, 2020 by and between Artesian Water Company, Inc., a Delaware
corporation (“Buyer”) and the Town of Frankford, a Delaware municipality
(“Seller”).
WHEREAS, Seller is a municipality that provides public water service and fire
protection service (the “Municipal Water Utility”) within its corporate limits
and to certain customers outside its corporate limits (the “Service Area”); and
WHEREAS, on or about July 28, 2019 Seller publicly issued Request for Proposal
No. 2019-01 Provision of Drinking Water Service to Frankford Service Area,
concerning a potential sale of Seller’s Municipal Water Utility assets, which is
incorporated herein by reference;
WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell,
assign, transfer, convey and deliver to Buyer, substantially all of the
operating assets of Seller’s water system, including the right to provide water
service to Seller’s existing customers, under the terms and conditions set forth
herein, free and clear of all Indebtedness and Liens (as hereinafter defined);
and
WHEREAS, in connection with sale of the water system assets, Seller and Buyer
shall jointly file an application with the Delaware Public Service Commission
(“PSC”) seeking regulatory approval to consummate the Agreement and the
transactions contemplated in connection herewith;
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements of the parties hereinafter set forth, as well as other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Buyer and Seller, intending to be legally bound, do hereby agree
as follows:
                         ARTICLE I 
DEFINITIONS
Section 1.1 The following capitalized terms shall have the following meanings
when used in this Agreement:
(a)  “Indebtedness” means all (i) indebtedness of Seller for borrowed money,
including, without limitation, purchase money indebtedness, bonds, debentures,
capital or financing leases, equipment operating leases, non-trade payables and
credit facilities, or obligations for or in respect of the deferred purchase
price of goods or services, (ii) obligations of Seller under any guaranty,
letter of credit, performance credit or other contract having the effect of
assuring a creditor against loss, (iii) obligations of Seller under any interest
rate, currency or other hedging contract, and (iv) any prepayment penalties,
premiums or fees under any of the foregoing items described under causes (i),
(ii) or (iii).  Prior to Closing, Seller has Indebtedness specifically relating
to the Purchased Assets (as hereinafter defined) in the form of Water
Infrastructure Advisory Council loans (the “WIAC Loans”), which shall be repaid
at Closing as provided in Section 2.3 below.
(b) “Liability” or “Liabilities” means any and all direct or indirect
Indebtedness, liability, assessment, claim, loss, damage, deficiency,
environmental liability, obligation or responsibility, expense (including,
without limitation, reasonable attorneys’ fees, court costs, accountants’ fees,
environmental consultants’ fees, laboratory costs and other professional fees),
Order (as hereinafter defined), settlement payments, taxes, fines and penalties,
fixed or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, actual or potential, contingent or otherwise
(including any Liability under any guaranties or letters of credit, or with
respect to insurance loss accruals).
(c) “Lien” or “Liens” means, with respect to any Purchased Asset (as hereinafter
defined), any lien (including mechanic’s, warehouseman’s, laborer’s and
landlord’s liens), charge, restriction, claim, hypothecation, pledge, security
interest, mortgage, preemptive right, right of first refusal, option, judgment,
title defect, right of way, easement, conditional sale or other title retention
agreement, or other restriction or encumbrance of any kind in respect of or
affecting such asset.
(d) “Order” means any order, judgment, preliminary or permanent injunction,
temporary restraining order, award, citation, decree, consent decree or writ.
ARTICLE II
SALE AND DELIVERY OF PURCHASED ASSETS
Section 2.1 Sale and Delivery of Purchased Assets.
At Closing (as hereinafter defined), and subject to the terms and conditions of
this Agreement, Seller shall sell, assign, transfer, convey and deliver to
Buyer, free and clear of all Liens and Indebtedness, all of Seller’s right,
title and interest in and to all of the following assets, rights, claims,
properties and interests that Seller owns or in which Seller has any right,
title or interest, other than the Excluded Property as hereinafter defined (each
a “Purchased Asset” and collectively the “Purchased Assets”), as follows:
(a) Municipal Water Utility.  Subject to the accounts receivable terms of
Section 3.2, all of Seller’s right, title and interest in and to the Municipal
Water Utility, including, without limitation, all of Seller’s right to serve the
customers now or hereafter provided water service in the Service Area and all of
Seller’s right to be served by or otherwise interact with all vendors and
suppliers with respect to the conduct of the Municipal Water Utility.
(b) Water Plant, Property and Equipment.  All of Seller’s wells, supply
facilities, water treatment facilities, water service related equipment, water
transmission and distribution mains, lines and conduits, hydrants, services,
meters and related appurtenances from the mains to the meter pit at each service
location (collectively, the “Water Plant”) on an “as is” basis.  The Purchased
Assets shall not include the meter pit or any on-site water facilities after the
meter at any service location (the “Excluded Property”).
(c) Real Property.  The two (2) tax parcels upon which Seller’s water treatment
and storage facilities are constructed, known as Tax Parcel Nos. 433-6.18-49.00 
and 433-6.18-50.02, together with access or use of any other real property in
the Service Area (including via easements granted by deeds or other instruments)
that relates to the Water Plant (collectively, the “Real Property”).  A map
reflecting the location of the principal Purchased Assets and the parameters of
the Service Area is attached hereto and incorporated herein as Exhibit A.
(d) Assumed Contracts.  All instruments, documents, contracts, agreements,
arrangements, commitments, bids, licenses and any other contract rights (whether
written or oral) (collectively, “Assumed Contracts”) of Seller existing on the
date of Closing and relating to the Municipal Water Utility and/or Water Plant.
(e) Easements.  To the extent assignable, all of Seller’s rights to access or
use any real property or fixtures (including by license or easement) directly or
indirectly used in connection with the Municipal Water Utility and/or the Water
Plant.
(f) Permits.  All approvals, consents, licenses, permits, waivers, certificates
of public convenience and necessity, or other authorizations issued, granted,
given, applied for at the time of Closing or otherwise made available by or
under the authority of any governmental authority (collectively, “Permits”) for
the ownership or operation of the Municipal Water Utility and/or Water Plant, to
the extent such Permits are assignable.
Section 2.2 Liabilities.
(a) Liabilities Assumed by Buyer.  At Closing, Buyer shall assume Liability for
and agree to pay, perform and discharge all of the following (collectively, the
“Assumed Liabilities”):
(i)
All obligations and responsibilities to provide water service to the Service
Area;

(ii)
All accounts payable and trade payables first accruing from and after Closing
with respect to the provision of water service to the Service Area;

(iii)
The Assumed Contracts with respect to all periods from and after Closing, but
shall not assume any Liability arising from Seller’s performance or
non-performance under any Assumed Contracts at any time prior to Closing,
whether asserted before or after Closing;

(iv)
All Liabilities with respect to taxes first accruing immediately after Closing
and which are incurred in connection with Buyer’s ownership or operation of the
Purchased Assets;

(v)
All Liabilities arising out of ownership and/or operation of the Purchased
Assets subsequent to Closing; and

(vi)
All sales and use, transfer-related taxes, stamp, real property recordation fees
or taxes and all other fees and/or costs associated with the transfer of title
of the Purchased Assets from Seller to Buyer.

(b) Liabilities Retained by Seller.  Except for the Assumed Liabilities, Buyer
shall not assume, and shall not be deemed to have assumed through anything
contained in this Agreement or otherwise, any Indebtedness, Liabilities or Liens
of Seller whatsoever (the “Excluded Liabilities”).  Without limiting the
generality of the foregoing, Buyer shall not assume, and shall not be deemed by
anything contained in this Agreement or otherwise to have assumed the following
Excluded Liabilities:
(i)
Liabilities and obligations of Seller set forth in this Agreement;

(ii)
Liabilities arising out of ownership or operation of the Municipal Water Utility
or the Purchased Assets prior to Closing;

(iii)
Liabilities or demands for any unclaimed property relating to the Municipal
Water Utility or the Purchased Assets that is in Seller’s possession, custody or
control;

(iv)
Liabilities or demands arising out of any litigation (whether civil or
criminal), arbitration, mediation, administrative proceeding, audit or
investigation, or threatened litigation or proceedings, relating to any period
ending at or prior to Closing;

(v)
Liabilities or demands arising out of any work or contract of Seller that were
to be performed by Seller at or prior to Closing, including, without limitation,
any warranty claims relating thereto;

(vi)
Liabilities or demands, including, without limitation, for any interest,
penalties, late charges, prepayment charges or termination fees relating to any
Indebtedness outstanding as of Closing, or resulting from cancellation of such
Indebtedness,  it being understood that Buyer shall pay all Liabilities relating
to the WIAC Loans as part of the Purchase Price at Closing as provided herein if
the WIAC Loans have not been cancelled;

(vii)
any other Liens, Liabilities or Indebtedness of Seller that are not specifically
enumerated above, including, without limitation, the WIAC Loans, it being
understood that Seller shall determine the amount necessary to pay off the WIAC
Loans at Closing.

Section 2.3 Purchase Price.
(a) Purchase Price for the Purchased Assets.  In consideration of the sale,
assignment, transfer, conveyance and delivery of the Purchased Assets by Seller
to Buyer and in reliance on the representations, warranties, covenants and
agreements made by Seller in this Agreement, at the Closing Buyer shall pay
Seller the sum of Three Million Six Hundred Thousand and 00/100 Dollars
($3,600,000.00) (“Cash Purchase Price”) as set forth in Section 3.3(b) below.
(b) Payment of the Purchase Price for the Purchased Assets.  No later than
Monday, March 16, 2020 Seller shall deliver to Buyer (a) a statement from the
State of Delaware on State letterhead setting forth the payoff amount of the
WIAC Loans as of March 19, 2020 and the wire payment instructions for making the
payoff payment to the State, and (b) wire payment instructions for payment to
Seller of the remainder of the Cash Purchase Price.
(c) Proration.  The parties shall make customary proration with respect to any
personal or real property taxes, and power or other utility charges as of the
Closing date.
(d) Allocation of Purchase Price.  Buyer and Seller agree to allocate the Cash
Purchase Price (and all other capitalizable costs) among the Purchased Assets
for all purposes (including financial, accounting and tax purposes) in
accordance with an allocation schedule to be agreed upon by Buyer and Seller
prior to Closing.  Buyer and Seller shall file all tax returns, reports and
other documents, including an asset acquisition statement on Form 8594, required
by any competent taxing authority in a timely manner consistent with the
allocation set forth on such agreed schedule.
                          ARTICLE III 
CLOSING
Section 3.1 Closing.
The closing of the transactions contemplated by this Agreement (the “Closing”)
is contingent upon obtaining regulatory approval from the PSC, which the parties
anticipate will occur on March 18, 2020.  The Closing on the purchase of the
Purchased Assets shall take place at Seller’s offices located at 5 Main Street,
Frankford, Delaware 19945 at 10:00 a.m. on Thursday, March 19, 2020, unless
another location, date or time is otherwise mutually agreed to by Buyer and
Seller.
Section 3.2 Municipal Water Utility Accounts Receivable at Closing.
On the date of Closing Seller shall, with the assistance of Buyer as Seller
reasonably requests, read the meters of all Municipal Water Utility customers. 
Seller shall bill customers for all accrued water charges as of the date of
Closing and Seller shall retain all such accounts receivable and be responsible
for the collection thereof.
Section 3.3 Closing Deliveries.
(a) At Closing, Seller shall deliver or cause to be delivered to Buyer each of
the following:
(i)
the Purchased Assets; and

(ii)
an easement in substantially the same form attached hereto as Exhibit B, which
is incorporated herein by reference, duly executed in triplicate, granting Buyer
rights in connection with its provision of water service relating to
rights-of-way owned by Seller (the “Easement”); and

(iii)
duly executed duplicate originals of a Bill of Sale and General Assignment in
substantially the same form attached hereto and incorporated herein as Exhibit C
(the “Bill of Sale”); and

(iv)
executed copies of deeds and related transfer documents for the two (2) tax
parcels that are part of the Purchased Assets; and

(v)
to the extent Seller has not delivered them to Buyer prior to Closing, such
records relating to the Municipal Water Utility and/or the Purchased Assets,
such as Permits, certificates of title duly endorsed for transfer, maintenance
records, equipment warranties, and customer account information, as are
necessary or proper to facilitate the transactions contemplated hereby, Buyer’s
ownership of the Purchased Assets, or Buyer’s subsequent provision of water
service to the Service Area; and

(vi)
a correct and complete list of Seller’s Municipal Water Utility customers as of
Closing.

(b) At Closing, Buyer shall deliver or cause to be delivered to Seller each of
the following:
(i)
duly executed triplicate originals of the Easement; and

(ii)
duly executed duplicate originals of the Bill of Sale.

(c) During Closing, Buyer shall payoff the WIAC Loans in the amount identified
by the State of Delaware using the wire payment instructions provided by the
State, and then Buyer shall pay the remainder of the Cash Purchase Price to
Seller using the wire payment instructions provided by Seller.
                    ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Buyer that each of the following
representations and warranties are, as of the date hereof, and as of the Closing
date will be, true and correct:
Section 4.1 Authority and Validity.
Seller’s execution and delivery of this Agreement, performance by Seller
hereunder, and the consummation by Seller of the transactions contemplated
hereby have been duly and validly authorized by all required action by or on
behalf of Seller.  This Agreement has been duly and validly executed and
delivered by Seller, and constitutes valid and legally binding obligations of
Seller that are enforceable against Seller in accordance with its terms, except
as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to the
enforcement of creditors’ rights generally or by principles governing the
availability of equitable remedies.
Section 4.2 No Conflict.
Neither the execution and delivery of this Agreement nor the carrying out of any
of the transactions contemplated hereby will result in any:  (a) violation,
termination or modification of, or be in conflict with, Seller's powers or
authority under applicable laws; (b) breach of, or constitute a default (or with
notice, lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation, or result in
the creation of any Lien upon any of its properties or assets pursuant to any
Permit or any contract to which Seller is a party or by which it or any of the
Purchased Assets are bound or affected, or (c) violation of, or be in conflict
with, any law or Permit applicable to Seller or by which the Purchased Assets
are bound or affected.
Section 4.3 Title to Assets.
The Purchased Assets constitute all of Seller’s assets, properties and rights
(in each case whether real or personal, tangible or intangible), other than the
Excluded Property, necessary for Buyer to conduct the Municipal Water Utility
after Closing.  Title to the Water Plant and all the Purchased Assets shall be
conveyed to Buyer at Closing free and clear of all Indebtedness, Liens and
Liabilities.  Except as otherwise stated herein, Seller has good and marketable
title to, or a valid license to use, all of the Purchased Assets (in each case
whether real or personal, tangible or intangible) used by Seller in the
Municipal Water Utility or located on any property owned or used by Seller, free
and clear of all Liens and defects of title.  Seller specifically warrants and
represents that, except as otherwise identified herein and set for repayment as
part of Closing in accordance with the terms hereof, no Liens or Indebtedness
exist relating to the Purchased Assets other than current, ordinary monthly
accruals such as the current month’s electric bill.  Except as previously
disclosed in Seller’s publicly-issued Request for Proposals regarding the sale
of the Municipal Water Utility, all of the Water Plant is in good condition and
repair, ordinary wear and tear excepted, and has been maintained and repaired in
a good and workmanlike manner in accordance with industry standards.
Section 4.4 Litigation.
There are no outstanding Orders of any governmental authority involving the
Purchased Assets or the Municipal Water Utility.  There is no litigation (civil
or criminal) and there are no other actions, suits, arbitrations, mediations,
administrative proceedings, audits or investigations, whether or not the defense
thereof or Liabilities in respect thereof are covered by insurance
(collectively, “Claims”), pending or, to Seller’s knowledge, threatened against,
or involving the Purchased Assets or the Municipal Water Utility.
Section 4.5 Environmental.
(a) None of the real property relating to the Purchased Assets or the Easement
is or has been listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation, Liability Information System (“CERCLIS”)
or any similar state list, or is or has been the subject of any “Superfund”
evaluation or investigation, or any other investigation or proceeding of any
governmental authority or unaffiliated third party or of Seller evaluating
whether any remedial action is necessary to respond to any release of any
hazardous substance, pollutant or contaminant in connection with such real
property.
(b) Seller has received no notice, written or otherwise, which remains
outstanding or unresolved, to the effect that the Water Plant is not being
operated in compliance in all material respects with all applicable laws
concerning the protection of public health, public safety or the environment
(“Environmental Laws”).  Seller has received no notice, written or otherwise,
which remains outstanding or unresolved, (i) (A) alleging that Seller or any of
its agents is liable under any Environmental Law, or (B) ordering Seller or any
of its agents to remedy or recommending that Seller or any of agents remediate,
any environmental damage to any real property or modify or upgrade its Water
Plant to comply with Environmental Laws, and (ii) to Seller’s knowledge, no such
claims or notices are threatened or pending.
(c)  There has been no violation of Environmental Laws that remain unremedied or
unresolved respecting the release or threatened release of any hazardous
substance, pollutant or contaminant to any soil, groundwater, surface water,
building component, wastewater, air or other media on or from any real property
relating to the Purchased Assets or the Easement during the ownership,
occupation or use of such real property by Seller or any of its agents.
(d) There are no and have not been any underground storage tanks, underground
piping (except for water or sewer), or polychlorinated biphenyls used, stored,
treated or disposed of at any real property relating to the Purchased Assets or
the Easement.
Section 4.6 Unclaimed Property.
Seller has no unpaid unclaimed property Liability relating to the Municipal
Water Utility with respect to any taxable period ending on or before the Closing
date for which Buyer would be liable or to which the Purchased Assets would be
subject.
Section 4.7    Compliance with Laws.
The ownership and operation of the Purchased Assets and the operation of the
Municipal Water Utility as it is currently conducted do not violate or infringe
any law in any material respect.  Seller has not received written notice (or, to
the Seller’s knowledge, oral notice) of any violation by Seller of any law
applicable to the operation of the Municipal Water Utility as currently
conducted or the Purchased Assets as currently operated.  Seller has timely paid
all applicable fees, including registration fees and maintenance fees, required
by any governmental authority, to maintain Permits in good standing.
Section 4.8 No Brokers.
Neither Seller, nor any representative or other person acting on behalf of
Seller, has agreed to pay a commission, finder’s or investment banking fee, or
similar payment in connection with this Agreement or any matter related hereto
to any person, nor has any such person taken any action on which a claim for
such a payment could be based, other than payments for which Buyer will have no
Liability or obligation.
Section 4.9 Disclosure.
All agreements, schedules, exhibits, certificates and reports furnished or to be
furnished to Buyer by or on behalf of Seller in connection with this Agreement
or the transactions contemplated hereby are true, complete and accurate in all
material respects.  None of the representations and warranties set forth in this
Agreement, taken as a whole, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained herein
or therein not misleading.
                                                                                                                  
            ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller that the following
representations and warranties are, as of the date hereof, and as of the Closing
date will be, true and correct:
Section 5.1 Organization and Good Standing.
Buyer is a corporation duly organized, validly existing and in good standing
under the applicable laws of the State of Delaware.  Buyer has full corporate
power and authority to own its properties and carry on its business as it is now
being conducted.
Section 5.2 Authority and Validity.
Buyer’s execution and delivery of this Agreement, performance by Buyer
hereunder, and the consummation by Buyer of the transactions contemplated hereby
have been duly and validly authorized by all required corporate action by or on
behalf of Buyer.  This Agreement has been duly and validly executed and
delivered by Buyer, and constitutes valid and binding obligations of Buyer that
are enforceable against Buyer in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws now or hereafter in effect relating to the enforcement of
creditors’ rights generally or by principles governing the availability of
equitable remedies.
Section 5.3 No Violation.
There is no legal action, proceeding or investigation pending or, to the
knowledge of Buyer, threatened against Buyer, nor is there any judgment
outstanding against Buyer or to which Buyer is subject or bound, that materially
adversely affects the ability of Buyer to consummate any of the transactions
contemplated hereby.
Section 5.4 No Brokers.
Neither Buyer nor any person acting on behalf of Buyer has agreed to pay a
commission, finder’s fee, investment banking fee or similar payment in
connection with this Agreement or any matter relating hereto, nor has Buyer
taken any action on which a claim for such a payment could be based.
Section 5.5 Disclosure.
None of the representations and warranties set forth in this Agreement furnished
by Buyer to Seller pursuant hereto, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained herein or therein not misleading.
ARTICLE VI 
PRE-CLOSING COVENANTS
During the period from the date of this Agreement through and including the
Closing date:
Section 6.1 Seller’s Conduct of the Municipal Water Utility Pending Closing.
Except as may be first consented to by Buyer in writing, during the period from
the date of this Agreement through and including the Closing date, Seller shall
conduct the Municipal Water Utility and operate the Purchased Assets according
to its ordinary and usual course of business, preserve intact its Municipal
Water Utility and the Purchased Assets, and keep available the services of its
employees and independent contractors.  Seller will not sell, lease, transfer,
assign, convey, hypothecate, encumber or make any dividend or distribution of
any Purchased Assets, will not amend any unclaimed property filing relating to
the Municipal Water Utility, and will otherwise maintain satisfactory
relationships with respect to the Municipal Water Utility with all relevant
governmental authorities, suppliers, agents, customers, and others having
business relationships with Seller.  In addition, Seller shall promptly notify
Buyer in writing of any notice or other communication that it receives (written
or oral) respecting any litigation, regulatory proceeding, or audit involving or
affecting Seller.  Without limiting the foregoing, Seller, except as may be
first consented to by Buyer in writing, shall not:
(a) enter into any contract other than with customers or suppliers in the
ordinary course of business substantially as conducted heretofore;
(b) cause any material adverse change, including performing or not performing
any action, the performance or non-performance of which would reasonably be
expected to result in a material adverse change;
(c) make any loan or advance other than for services provided to customers on
credit in the ordinary course of business consistent with past practice;
(d) (i) incur any Indebtedness relating to the Purchased Assets, except expenses
and current Liabilities incurred in connection with or for services rendered or
goods supplied in the ordinary course of business, or obligations or Liabilities
incurred by virtue of the execution of this Agreement, or (ii) create any Lien
on any Purchased Assets; or
(e) change the accounting principles, methods or practices (including without
limitation any change in depreciation or amortization policies or rates)
utilized by Seller involving or affecting the Purchased Assets or the ownership
or operation thereof; or
(f) make any capital expenditure or commitment therefor.
Section 6.2 2019 Consumer Confidence Report.
Seller and its agents shall prepare the Consumer Confidence Report (“CCR”) for
the Municipal Water Utility for calendar year 2019 and provide it to all
necessary governmental authorities and customers.
Section 6.3 Removal of Chemicals.
Seller shall remove and dispose of all chemicals from Tax Parcel No.
433-6.18-49.00 in accordance with applicable laws and regulations.  If this has
not occurred prior to the scheduled Closing date, Closing shall be rescheduled.
Section 6.4 Access; Cooperation.
Upon reasonable prior notice, Seller shall give Buyer and its representatives
such access to Seller’s Purchased Assets, records, customers and suppliers
during regular business hours as may be reasonably requested by Buyer, including
with respect to have a Phase I environmental assessment undertaken for those tax
parcels that are Purchased Assets.  Seller and its representatives will also
cooperate with Buyer and its representatives, including Buyer’s auditors and
counsel, in the preparation of any documents or other materials required in
connection with the transactions contemplated by this Agreement, including with
respect to obtaining all necessary regulatory approvals from the PSC.  In
addition, Seller and Buyer shall use their respective reasonable good faith
efforts to satisfy all conditions to Closing and all other matters relating to
the consummation of the transactions contemplated by this Agreement.  Seller and
Buyer shall cooperate with each other in connection with any filings with any
governmental entity with authority over the parties or the transactions
contemplated by this Agreement and shall use their reasonable good faith efforts
to furnish to each other all information required for any such filing to be made
with any such governmental authority in connection with the transactions
contemplated by this Agreement.
                      ARTICLE VII 
POST-CLOSING COVENANTS
Section 7.1 Remittance of Unclaimed Property.
  From and after Closing through and including the date that is the seventh
(7th) anniversary of the Closing, Seller and Buyer shall cooperate fully with
each other and make available or cause to be made available to each other in a
timely fashion such data relating to taxes, prior tax returns, filings with the
Internal Revenue Service or other governmental authorities, unclaimed property
filings, and other information as may be reasonably requested for the
preparation by Buyer or Seller of any tax returns or other filings with the
Internal Revenue Service or other governmental authority.
Section 7.2 2019 CCR.
If Seller has not completed and provided to all necessary governmental
authorities and customers the CCR for 2019 prior to Closing, Seller and its
agents shall do so after Closing.
Section 7.3 Ordinance.
Seller shall, no later than sixty (60) days after Closing, enact an Ordinance
authorizing Buyer to construct and maintain a water system within the town that
satisfies 9 Del. C. § 6703.
Section 7.4 Access to Books and Records.
From and after Closing, Seller shall give Buyer and its agents such access to
Seller’s books and records relating to the Purchased Assets that pertain to the
period prior to and ending at Closing as Buyer shall reasonably request, as
necessary or appropriate for Buyer to prepare any tax filings or defend or
prosecute any litigation or other proceeding.  Seller shall maintain its books
and records relating to the period during which it owned the Purchased Assets
for at least seven (7) years after Closing, or such other period as mandated by
applicable law.  From and after Closing, Buyer shall give Seller and its agents
such access to Buyer’s books and records relating to the Purchased Assets that
pertain to the period prior to and ending at Closing as Seller shall reasonably
request, as necessary or appropriate for Seller to prepare any tax filings or
defend or prosecute any litigation or other proceeding.  Buyer shall maintain
such books and records for a period of at least seven (7) years after Closing,
or such other period as mandated by applicable law.
Section 7.5 Rate Structure.
After Closing and until such time as Buyer interconnects the Purchased Assets to
Buyer’s regional water utility system, Buyer shall continue to assess water
charges in the Service Area based upon Seller’s Municipal Water Utility rates as
of Closing.  During that period Buyer, shall have the option of converting
billing for the Service Area to monthly invoicing, rather than Seller’s current
system of Municipal Water Utility billing.  Promptly upon interconnecting the
Purchased Assets to Buyer’s regional water utility system, Buyer shall take all
necessary and appropriate steps and seek all necessary regulatory approvals to
convert water and fire protection rates in the Service Area to those that
generally apply per Buyer’s tariff in the State of Delaware.
Section 7.6 Continued Cooperation.
At any time and from time to time after Closing, without further consideration
(but at Buyer’s cost of preparation and filing) Seller shall promptly execute
and deliver such confirmatory instruments of sale, transfer, conveyance,
assignment and delivery, and take such other reasonable actions, as Buyer may
reasonably request to transfer, convey and assign to Buyer, and to confirm
Buyer’s right, title and interest in and to, each and all of the Purchased
Assets, to put Buyer in actual possession and operating control thereof, to
assist Buyer in exercising all rights with respect thereto, and to carry out the
purposes and intent of this Agreement.


                                       ARTICLE VIII
                                     INDEMNIFICATION
Section 8.1 Indemnification.
The representations, warranties, covenants and agreements made by the parties in
this Agreement shall survive the Closing, and shall continue in full force and
effect until the date on which the statute of limitations otherwise applicable
to such claims expires.  The parties each agree to indemnify, defend and hold
harmless the other party, including the other party’s affiliates, directors,
officers, agents, employees, contractors, subcontractors, successors and
assigns, from and against any and all claims, counterclaims, actions,
proceedings, suits, losses, debts, demands, judgments, liens, costs and
liabilities, including reasonable attorneys’ fees and expert witness fees,
arising out of or in any way relating to any breach of the indemnifying party’s
representations and warranties.  Without limiting the foregoing, Seller
indemnifies Buyer and shall hold Buyer harmless for all defects in title and all
Liens, encumbrances, Liabilities, Indebtedness, security interests and claims of
any nature relating to the Purchased Assets existing as of Closing, or that
arise after Closing and relate to the period prior to the transfer of title to
Buyer, and Seller shall bear all costs and expenses, including attorneys’ fees,
necessary to cure any such defects in title and to remove any such Liens,
encumbrances, Liabilities, Indebtedness security interests and/or claims.
ARTICLE IX
GENERAL PROVISIONS
Section 9.1 PSC Approval.
Notwithstanding anything to the contrary in this Agreement, Buyer shall not be
liable to Seller for any failure to perform any obligations hereunder in the
event the PSC refuses to grant Buyer any necessary regulatory approval relating
to this Agreement or the transactions contemplated in connection herewith.
Section 9.2 Expenses.
The parties shall bear their respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby, including, without limitation, all fees
and expenses of their respective representatives and all fees, expenses and
costs for obtaining any required consents.
Section 9.3 Successors and Assigns; Third Party Beneficiaries.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors, heirs,
executors and assigns; provided, however, that this Agreement and all rights and
obligations hereunder may not be assigned or transferred without the prior
written consent of the other party hereto, except that Buyer may assign its
rights hereunder to a directly or indirectly wholly-owned subsidiary or
affiliate of Buyer.  There are no intended third party beneficiaries in
connection with this Agreement.
Section 9.4 Choice of Law; Venue.
This Agreement and the rights of the parties shall be governed by and construed
in accordance with the laws of the State of Delaware without consideration of
the choice of law or conflict of law principles.  Each of the parties hereto
irrevocably consents to the service of any process, pleading, notices or other
papers by the mailing of copies thereof by certified mail with return receipt
requested, to such party at such party’s address set forth herein, or by any
other method provided or permitted under the laws of the State of Delaware. 
Each party hereby irrevocably submits to the jurisdiction of any federal or
state court located in the State of Delaware (and any appellate court therefrom)
with respect to any action or proceeding arising out of or relating to this
Agreement.  Each party hereby irrevocably and unconditionally waives and agrees
not to plead, to the fullest extent provided by law, any objection it may have
to venue and the defense of an inconvenient forum to the maintenance of such
action or proceeding in Delaware courts.
Section 9.5 Waiver of Jury Trial.
EACH PARTY HERETO HEREBY KNOWINGLY AND VOLUNTARILY IRREVOCABLY WAIVES, AFTER
CONSULTATION WITH COUNSEL, ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED IN CONTRACT, TORT, EQUITY OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY, OR THE ACTIONS OF
ANY PARTY HERETO IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
Section 9.6   Notices.
Unless otherwise provided in this Agreement, any notice required or permitted
under this Agreement shall be given in writing and addressed to the party to be
notified as indicated below, or at such other addresses as the parties may
designate from time to time by written notice to the other party:
If to Buyer:
Artesian Water Company, Inc.
Attention:  Karl G. Randall, General Counsel
664 Churchmans Road
Newark, Delaware 19702
If to Seller:
Town of Frankford
Attention: Joanne Bacon, President of the Town Council
5 Main Street
Frankford, Delaware 19945
With a copy to:
Scott E. Chambers, Esquire
Schmittinger & Rodriguez, P.A.
414 State Street
Dover, Delaware 19901
Section 9.7 Severability.
If any portion of this Agreement shall be held invalid, illegal or unenforceable
by a court of competent jurisdiction, that portion shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable,
provided any such modification shall as nearly as possible retain the intent of
the parties, and if such modification is not possible, such portion shall be
severed from this Agreement.  In either case, the remainder of this Agreement
shall be interpreted as if such provision were so modified or excluded, as the
case may be, and shall be enforceable in accordance with its terms.
Section 9.8 Entire Agreement.
This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior understandings and
agreements, whether written or oral.
Section 9.9 Construction.
 The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring either
party by virtue of authorship of any particular portion hereof.  The titles and
section headings used in this Agreement are for convenience only and are not to
be considered in construing or interpreting this Agreement.  The Recitals in
this Agreement form a part of this Agreement.
Section 9.10 Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
Section 9.11 Time Is of the Essence.
The parties hereto agree that time is of the essence with respect to the
performance of each party’s respective obligations and commitments under this
Agreement.
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first written above.


BUYER:
ATTEST: ARTESIAN WATER COMPANY, INC.,
A Delaware corporation




By:/s/_Joseph A. DiNunzio By:/s/  Nicholle R. Taylor
Name:  Joseph A. DiNunzio Name:  Nicholle R. Taylor
Title:  Secretary Title: Chief Operating Officer








SELLER:
WITNESS/ATTEST: TOWN OF FRANKFORD,
a Delaware municipality




By:/s/ Greg Welch By:/s/Joanne Bacon
Name: Greg Welch Name: Joanne Bacon
Title: Councilman Title: President of Town Council

